Title: To Thomas Jefferson from Albert Gallatin, 23 January 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  Jany. 23 1804.
               
               It seems, upon the whole, more eligible that Mr Harvie should take his passage in a private vessel than in that which will be chartered from Norfolk. Mr Pichon thinks so, and I agree with him. Will you have the goodness to give the information to Mr Harvie, in order that he may make his arrangements. I will, if agreeable, write to the Collectors of New York and Baltimore in order to know what vessels will sail shortly for France or Holland, and on their information, the most proper for Mr H. to embark may be selected and his passage engaged. He may in the mean while, if he thinks proper go to Richmond in order to make his money arrangements; and it will be sufficient if he shall be here on the 1st Feby.
               Respectfully Your obedt. Servt.
               
                  Albert Gallatin 
               
            